     Case 2:20-cv-02493-JWB-GEB Document 1 Filed 10/05/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS

JOHN SAUER,                                     )
                                                )
        Plaintiff,                              )
                                                )
v.                                              )      JURY TRIAL DEMANDED
                                                )
MIDLAND CREDIT                                  )
MANAGEMENT, INC.,                               )
                                                )
        Defendant.                              )

                                        COMPLAINT

        NOW COMES the Plaintiff, John Sauer, by and through undersigned counsel, and

for his complaint against the Defendant, Midland Credit Management, Inc., Plaintiff

states as follows:

                          I.         PRELIMINARY STATEMENT

     1. This is an action for actual and statutory damages for violations of the Fair Debt

        Collection Practices Act ("FDCPA"), 15 U.S.C. § 1692, et seq.

                               II.    JURISDICTION & VENUE

     2. Jurisdiction arises under the FDCPA, 15 U.S.C. § 1692 et seq., and pursuant to 28

        U.S.C. § 1331.

     3. Venue is proper in this district in that Plaintiff resides here, Defendant transacts

        business here and the conduct complained of occurred here.

                                       III.   PARTIES

     4. John Sauer ("Plaintiff") is a natural person who resides in Newton, Kansas.

     5. Plaintiff is a "consumer" as that term is defined by the FDCPA, 15 U.S.C. §

        1692a(3).
Case 2:20-cv-02493-JWB-GEB Document 1 Filed 10/05/20 Page 2 of 3




6. Midland Credit Management, Inc. ("MCM") is a foreign corporation engaged in

   the collection of debt within the State of Kansas.

7. MCM is a "debt collector" as that term is defined by the FDCPA, 15 U.S.C. §

   1692a(6).

                             IV.     ALLEGATIONS

8. The debt allegedly owed by Plaintiff was incurred primarily for personal,

   family, or household services and is therefore a "debt" as that term is defined

   by the FDCPA, 15. U.S.C. § 1692a(5).

9. On or about January 6, 2020, Plaintiff retained counsel to assist in resolving

   several allegedly outstanding debts, including a debt serviced by MCM.

10. As a part of Plaintiff’s representation, on or about January 22, 2020, Plaintiff's

   counsel sent a letter to MCM with notice that Plaintiff was represented by

   counsel.

11. On or about January 27, 2020, an employee of MCM received and signed for

   Plaintiff's counsel's notice of representation letter.

12. Notwithstanding Plaintiff’s representation, MCM continued to contact Plaintiff

   directly including but not limited to telephone call he received on January 29,

   2020.

13. These communications by MCM violated 15 U.S.C. § 1692c(a)(2), in that

   MCM contacted a consumer after receiving notice that the consumer was

   represented by an attorney.

                        V.         PRAYER FOR RELIEF

   WHEREFORE, Plaintiff Jahn Sauer, respectfully prays for judgment as follows:
Case 2:20-cv-02493-JWB-GEB Document 1 Filed 10/05/20 Page 3 of 3




   a.   All actual compensatory damages suffered pursuant to 15 U.S.C. §

        1692k(a)(1) from MCM and for Plaintiff;

   b.   Statutory damages of $1,000.00 pursuant to 15 U.S.C. §

        1692k(a)(2)(A) from MCM and for Plaintiff;

   c.   Plaintiff's attorneys' fees and costs pursuant to 15 U.S.C. §

        1692k(a)(3) from MCM and for Plaintiff;

   d.   Any other relief deemed appropriate by this Honorable Court.



                                       Respectfully submitted,



                                       By: /s/ Andrew M. Esselman
                                       Andrew M. Esselman #26113
                                       Credit Law Center, LLC
                                       4041 NE Lakewood Way, Suite 200
                                       Lee's Summit, MO 64064
                                       Telephone:    816-246-7800
                                       Facsimile:    855-523-6884
                                       andrewe@creditlawcenter.com
                                       Attorney for Plaintiff
